Citation Nr: 0831995	
Decision Date: 09/18/08    Archive Date: 09/30/08	

DOCKET NO.  07-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum. 

2.  Entitlement to shin splints involving the left lower 
extremity. 

3.  Entitlement to shin splints involving the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1998 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefits sought. 

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

Evidence of record includes an April 2006 VA memorandum 
reflecting that the veteran's service records are unavailable 
for review.  As a result, VA has a heightened duty to assist 
the veteran in the development of his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that addresses the 
requirements of 38 C.F.R. § 3.159(c)(4) (2007).  This 
regulation provides that an examination or opinion is 
necessary if the evidence of record:  (a) reflects competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with an established event, 
injury, or disease in service, but (d) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Court held that the third prong 
is a "low threshold" standard and stated that the types of 
evidence that would "indicate" that a current disability "may 
be associated" with service included, but was not limited to, 
"medical evidence that suggests a nexus that is too equivocal 
or lacking specificity to support a decision on the merits."

At the time of the hearing before the undersigned in August 
2008, the veteran testified that he had informed his doctor 
about his deviated septum and his shin splints.  He indicated 
that he went "yearly for a check up."  (Transcript, page 6).  
No records from that physician are in the claims folder.

In view of the foregoing, particularly the "low threshold" 
standard set forth in 38 C.F.R. § 3.159(c), the Board 
believes that further development is in order and the case is 
REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
deviated nasal septum and bilateral shin 
splints since service discharge.  He 
should be requested to complete and 
return release forms so that VA can 
obtain any identified evidence that is 
not already of record.  Of particular 
interest are records from the physician 
he reportedly visits for yearly check 
ups.

2.  VA should arrange for the veteran to 
be accorded a VA examination by a 
physician knowledgeable in orthopedics 
for the purpose of determining whether 
the veteran has shin splints, and whether 
the medical record presents a basis for 
finding that it is at least as likely as 
not (a 50 percent or better probability) 
that any current shin splints were 
incurred in, or aggravated by, the 
veteran's service.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination and the 
examiner must explain the rationale for 
any opinion given.

3.  VA should also accord the veteran an 
ear, nose, and throat examination for the 
purpose of determining whether he has a 
deviated nasal septum, and, if so, its 
etiology.  The examiner should opine 
whether the medical record presents a 
basis for finding that it is at least as 
likely as not (again, a 50 percent or 
greater probability) that any such 
disability was incurred in or aggravated 
by the veteran's active service.  Any 
necessary studies, to include X-ray 
studies, are to be conducted.  The 
examiner must explain the rationale for 
any opinion expressed.

4.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all requested 
development has been completed to the 
extent possible.  After undertaking any 
further development deemed appropriate, 
the RO should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
for response.  Then, the claims folder 
should be returned to the Board for 
further consideration, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The Board advises the veteran of 
the importance of appearing for any scheduled examinations.  
The veteran is to be advised of the consequences of a failure 
to report in accordance with the provisions of 38 C.F.R. 
§ 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



